Citation Nr: 0525338	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  03-18 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right forearm 
disorder.  

2.  Entitlement to service connection for a right shoulder 
disorder.  

3.  Entitlement to service connection for a right wrist 
disorder.  

4.  Entitlement to service connection for a left shoulder 
disorder.  

5.  Entitlement to service connection for a left arm/wrist 
disorder.  

6.  Entitlement to service connection for a left back, rib 
cage, disorder.  

7.  Entitlement to service connection for a neck disorder as 
secondary to a right shoulder disorder.  

8.  Entitlement to service connection for a back disorder as 
secondary to a right shoulder disorder.  

9.  Entitlement to service connection for hearing loss.  

10.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran had verified active service from October 1948 to 
August 1956.  Periods of active duty with the Air Force 
Reserves have not been verified.  This includes active duty 
for training and full-time active duty for a period of time 
allegedly beginning in 1985 and thereafter.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In February 2003, the RO denied service connection 
for disorders of the right forearm, right shoulder, right 
wrist, left shoulder, left arm/wrist, back, rib cage, and 
neck.  The veteran's claims for service connection for 
hearing loss and tinnitus were denied by the RO in June 2003.  

In July 2005 the veteran and his wife testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he should be awarded service 
connection for the disorders as listed on the title page of 
this decision as these conditions were either caused by 
inservice injury or were diagnosed during periods of active 
duty.  At the recent hearing, he reported that many of his 
injuries were the result of an August 1989 injury (when he 
was on active duty) when a truck door was slammed into the 
left side of this body.  This caused him to fly in the air 
and land on his right side.  He also reported that his 
hearing loss and tinnitus resulted from noise exposure during 
active service.   

In his December 2002 claim, the veteran reported that he 
receives military retirement payments due to his service 
including his reserve duty.  In statements of record and in 
his testimony at the 2005 hearing, the veteran reported 
periods of active duty for training and full time active duty 
reserve status in 1985 and thereafter.  He also stated that 
he had Title 10 retirement status.  

An attempt to verify the veteran's active duty to the 
National Personnel Records Center confirmed the veteran's 
service from 1948 to 1956.  Reserve periods of active duty 
were not confirmed, and it does not appear that any other 
attempts to confirm this duty have been attempted.  It is 
concluded by the Board that the RO has not exhausted all 
avenues in an effort to obtain additional active service 
dates (e.g. an attempt should be made to the USAF Air Reserve 
Personnel Center in Denver, Colorado).  Since the VA has been 
given notice that the veteran has military records that may 
not be in the claims folder, those records must be obtained 
and associated in the claims folder.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  Thus, the claim 
must also be returned to the RO for the purpose of obtaining 
those service records.  

Additionally, a review of the claim file discloses that the 
veteran has not undergone VA examination(s) that would 
corroborate the presence of, or address the etiology of, the 
claimed disorders.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Accordingly, the case is REMANDED for the following actions:  

1.  Given the veteran statements 
regarding receipt of military retirement 
pay and his Title 10 status, the AMC 
should attempt to verify, through 
official channels, the veteran's periods 
of service in the US Air Force Reserves.  
The veteran has testified that this 
service included periods of active duty 
for training and a period of full-time 
active duty status beginning in 1985.  
This service was performed at the 
Charleston, South Carolina, Air Force 
Base.  

The National Personnel Records Center and 
the United States Air Force Air Reserve 
Personnel Center (ARPC) should be 
contacted, if necessary, as should any 
other potential storage facilities noted 
in M21-1, Part III, 4.01.  The AMC is put 
on notice that the address for the US Air 
Force Air Reserve Personnel Center is HQ 
ARPC/DPS, 6700 East Irvington Place, 
Denver, Colorado 80280-4000.

Each of the agencies/units/organizations 
contacted should be asked to confirm and 
provide the following information:

a.  The veteran's period(s) of active 
duty service. 

b.  The veteran's period(s) of inactive 
duty for training service, including the 
specific dates trained. 

Additionally, copies of any and all 
personnel should be requested and 
included in the claims folder.  All 
records and other relevant information 
are to be made part of the claims folder.  
If the records cannot be obtained, this 
should be noted in the claims folder.

If any of the above records cannot be 
obtained and the VA does have affirmative 
evidence that they do not exist, then the 
AMC should inform the veteran of the 
records that the VA was unable to obtain, 
including what efforts were made to 
obtain them. Also the AMC should inform 
the veteran that VA will proceed to 
decide his appeal without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.

2.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any of the claimed disabilities, on 
appeal.  Any records that are not 
currently included in the clams file 
should be obtained and added to the file.  
With any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the veteran is to be informed 
of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  If, and only if, additional active 
duty dates are confirmed through the 
above actions, the AMC should arrange for 
the veteran to be examined by appropriate 
specialists, who have not previously 
examined him to determine whether the 
veteran currently has the conditions as 
listed on the title page of this 
decision.  The claims folder and a copy 
of this remand are to be made available 
to the examiners to review prior to the 
examination.  Any indicated tests and 
studies should be conducted and all 
findings should be reported in detail.

Each examiner is asked to discuss the 
etiology of any current disability, to 
include disorders of the right forearm, 
right shoulder, right wrist, left 
shoulder, left arm/wrist, rib cage, back 
and neck, as well as hearing loss and 
tinnitus.  He/she should express an 
opinion, supported by adequate medical 
rationale, as to whether it is at least 
as likely as not that any found disorder 
is related to the veteran's military 
service, to include any incident or 
injury therein, or, whether it is at 
least as likely as not that any disorder 
found is secondary to any other disorder 
that is deemed to be of service origin.  
If a conclusion cannot be made as to 
these requests, the examiner should then 
discuss the likely etiology of each found 
disability.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

4.  Thereafter, the AMC should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




